Case 8:19-cv-00261-JSM-TGW Document 37 Filed 11/26/19 Page 1 of 22 PageID 415



                                UNITED STATES DISTRICT COURT
                                 MIDDLE DISTRICT OF FLORIDA
                                       TAMPA DIVISION

ANGELA HICKS, individually
and on behalf of all others
similarly situated,

        Plaintiff,

v.                                                            Case No.: 8:19-cv-00261-JSM-TGW

LOCKHEED MARTIN CORPORATION,

      Defendant.
______________________________________/

      UNOPPOSED MOTION FOR FINAL APPROVAL OF CLASS SETTLEMENT
                AND SUPPORTING MEMORANDUM OF LAW

        Class Representative Angela Hicks (“Hicks” or “Plaintiff”), pursuant to Fed.R.Civ.P. 23,

files this Unopposed Motion for Final Approval of the Parties’ Class Action Settlement.1 On

September 5, 2019, the Court granted Plaintiff’s Unopposed Motion for Preliminary Approval of the

Class-wide Settlement of the COBRA claims asserted against Defendant. (See Doc. 34). Notice was

sent to 54,000+ Settlement Class Members and the reaction to the Settlement is overwhelmingly

positive. To date, not a single objection has been made to the Settlement. In sum, little has changed

since the Court’s Order granting the Plaintiff’s Motions for preliminary approval of the same

Settlement, confirming that the Settlement is fair, reasonable, adequate, and warrants final approval.

As a result, Plaintiff requests that the Court enter the Final Approval Order attached as Exhibit A.

Defendants support the ultimate relief requested by Plaintiff and join Plaintiff in requesting that the

Court approve the Order attached as Exhibit A. However, Defendant does not agree with and disputes

many of the averments contained in this Unopposed Motion for Final Approval.



1
 All defined terms contained herein shall have the same meaning as set forth in the Class Action Settlement and
Release (“Settlement Agreement”), filed on September 3, 2019 (Doc. 33-2)
Case 8:19-cv-00261-JSM-TGW Document 37 Filed 11/26/19 Page 2 of 22 PageID 416



          In further support thereof, Plaintiff states as follows:

I.        BACKGROUND.

          A.      Overview of Motion.

          1.      On September 5, 2019, this Court issued an order preliminarily approving the Class

Action Settlement Agreement (“Settlement” or “Settlement Agreement”) between Plaintiff, on

behalf of the Settlement Class, and Defendant. (Doc. 34.) In that Order, the Court found that

Settlement terms are “fair, reasonable, and adequate.” (Id. at ¶ 11.) Following entry of that Order

notice was mailed out to the Class Members. The Settlement Class Administrator sent a notice of

Settlement via first class mail to all Settlement Class Members and as of the date of this filing,

zero have objected to the Settlement. Thus, the reaction by the Class Members could not have been

more positive. Accordingly, Plaintiff respectfully requests that this Court grant her Motion for

Final Approval of Class Action Settlement.

          B.      Nature of Plaintiff’s Claim.

          2.      On January 9, 2019, Plaintiff filed a Class Action Complaint and Demand for Jury

Trial against Defendant, in which she asserted claims for herself and a putative class under the

Employee Retirement Income Security Act of 1974 (“ERISA”), as amended by the Consolidated

Omnibus Budget Reconciliation Act of 1985 (“COBRA”). Plaintiff alleged that Defendant

violated the COBRA notice requirements by providing her and other Class members deficient

COBRA notice (“COBRA Notice”) that failed to comply with certain requirements of the

regulations pursuant to 29 C.F.R. §2590.606-4(b)(4) et seq. and the Department of Labor Model

Notice.

          3.      Plaintiff sought statutory penalties pursuant to 29 U.S.C. §1132(c)(1) and 29 C.F.R.

§2575.502c-1 for herself and each putative Class member who was sent an alleged defective
Case 8:19-cv-00261-JSM-TGW Document 37 Filed 11/26/19 Page 3 of 22 PageID 417



COBRA notice. Plaintiff also claimed injunctive relief individually, and on behalf of the putative

Class, regarding the subject COBRA Notice.

       C.      Lockheed’s Defenses.

       4.      Defendant has at all times denied that it engaged in any wrongdoing, does not admit

or concede any action or potential fault or liability in connection with any facts or claims that have

been alleged against it in the Action. Defendant had available to it numerous affirmative defenses,

including those directed at Plaintiff’s class allegations – that Plaintiff is an inadequate class

representative, the lack of numerosity, typicality, commonality, and that individual issues

predominate over those typical of the class.

       5.      Defendant also would have likely raised other defenses, including defenses to the

merits of the case, defenses to damages and an Article III standing defense. Specifically,

Defendant denied and continues to deny that it violated 29 U.S.C. §1166(a) and 29 C.F.R. §

2590.606-4 with regard to the Named Plaintiff and/or any putative class member because the

COBRA Notice complied with the notice requirements under ERISA. Defendant also denies that

Plaintiff suffered any damages from the alleged inadequate Notice.

       6.      Additionally, at the time Settlement was reached, Defendant’s Motion to Transfer

Venue remained pending.

       D.      Joint Motion to Stay Proceedings Pending Completion of Mediation.

       7.      On April 4, 2019, following briefing on the Defendant’s Motion to Transfer Venue

(see Doc. 13, 18, 24), the Parties agreed to stay this case pending completion of a Class mediation

to be conducted by highly respected mediator Christopher L. Griffin.

       8.      On April 8, 2019, the Court granted the Parties’ Joint Motion to Stay the case

pending completion of mediation.
Case 8:19-cv-00261-JSM-TGW Document 37 Filed 11/26/19 Page 4 of 22 PageID 418



        E.     Mediation and Settlement.

        9.     The Parties attended mediation with Court-appointed mediator Christopher L.

Griffin, on June 19, 2019.

        10.    Following an all-day mediation session that was attended by multiple attorneys

throughout the country, the Parties reached a deal.

        11.    The material terms provide, in relevant part, as follows:

               a.     The total gross Settlement amount is $1,250,000 (“Settlement Amount”),

which includes monies paid to Plaintiff and the putative members of the Class, a Service Award,

if any, Class Counsel’s fees, costs, expenses, Settlement administration expenses, and mediation

fees.

               b.     The Parties’ Settlement Agreement will be submitted to the Court for

preliminary approval (which occurred on September 3, 2019);

               c.     Defendant’s Counsel shall submit the notices required under the Class

Action Fairness Act (“CAFA”) to the applicable state and federal officials via U.S. Mail within

ten (10) days of the filing of the Preliminary Approval Motion (which occurred on September 13,

2019). See Exhibit B, Declaration of Stacey C.S. Cerrone and CAFA Notice attached as Exhibit

1 to Declaration of Stacey C.S. Cerrone.

               d.     Named Plaintiff may apply for a Service Award up to $6,000, which

Defendant will not oppose.

               e.     Plaintiff’s counsel may apply to the Court for attorney’s fees up to one-third

of the Settlement Amount and seek to recover costs from the Settlement Fund, which Defendant

will not oppose.

               f.     Plaintiff will select the Settlement administrator to send out the Court-
Case 8:19-cv-00261-JSM-TGW Document 37 Filed 11/26/19 Page 5 of 22 PageID 419



approved notice (which, in fact, occurred);

                    g.      The Settlement will be made on a full claims-paid basis with no reverter;

                    h.      Any remaining balance left in the Settlement Fund will, subject to Court

approval, be used as a cy pres award to be donated to a Court-approved cy pres recipient, The

Camaraderie Foundation, a non-profit charity whose “mission is to provide healing for the

invisible wounds of war through counseling, emotional and spiritual support for all branches of

Post-9/11 Veterans, Service Members and their families.”2

           12.      The Parties subsequently agreed upon a Settlement Agreement, which incorporated

the Term Sheet provisions.

           F.       The Court’s Order granting Preliminary Approval of the Settlement.

           13.      On September 5, 2019, this Court issued an Order preliminarily approving the Class

Action Settlement Agreement (“Settlement” or “Settlement Agreement”) between Plaintiff, on

behalf of the Settlement Class, and Defendant. (Doc. 34.) In that Order, the Court found that the

Settlement terms are “fair, reasonable, and adequate.” (Id. at 3.) Following entry of that Order

notice was mailed out to the Class Members. As set forth herein, the Settlement Class Members’

response to the notice of Settlement confirms that the Court’s preliminary analysis was correct.

The Settlement Class Administrator sent a notice of Settlement via first class mail to all Settlement

Class Members and zero objected to the Settlement thus far. Accordingly, Plaintiff respectfully

requests that this Court grant this Unopposed Motion for Final Approval of Class Action

Settlement.

           G.       The Class Member’s Reactions to the Settlement.

           14.      The Settlement Claims Administrator, American Legal Claim Services, LLC



2
    https://camaraderiefoundation.org/about-camaraderie/mission/.
Case 8:19-cv-00261-JSM-TGW Document 37 Filed 11/26/19 Page 6 of 22 PageID 420



(“ALCS”), sent the Short Form Class Notice approved by the Court to each of the Settlement Class

Members on or around October 4, 2019 via first-class mail. A total of 54,529 Class Notices were

mailed to Settlement Class Members. (See Exhibit C, Declaration of Keith Salhab from ALCS, ¶

4) (hereinafter “Salhab Dec.”).

       15.     The Class Notice provided Settlement Class Members with all required information

relating to the Settlement including: (1) a summary of the lawsuit and an overview of the nature

of the claims; (2) the definition of the Settlement Class certified by the Court; (3) a clear

description of the material terms of the Settlement; (4) an explanation of the claims being released;

(5) an explanation of Settlement Class Members’ rights; (6) instructions as to how to object to the

Settlement and a date by which Settlement Class Members must object; (7) the date, time, and

location of the final approval hearing; (8) the internet address for the Settlement website and the

toll-free number from which Settlement Class Members could obtain additional information about

the Settlement; (9) identification of Class Counsel and information regarding the compensation

that they would seek pursuant to the Settlement Agreement; and, (10) identification of the Class

Representative and information regarding the Service Award she would seek pursuant to the

Settlement Agreement.

       16.     The Settlement website provided Class Members with access to the following

documents: (i) the Long Form of Class Notice which explained the proposed Settlement in detail;

(ii) Class Action Complaint; (iii) Class Settlement Agreement and Release, with exhibits; (vi) Joint

Motion for Preliminary Approval of Class Action Settlement, with exhibits; and (vii) Preliminary

Approval Order. The Long Form of Class Notice included a set of Frequently Asked Questions

(“FAQs”) and answers about the Settlement.

       17.     ALCS also set up a toll-free telephone support line that Settlement Class
Case 8:19-cv-00261-JSM-TGW Document 37 Filed 11/26/19 Page 7 of 22 PageID 421



Members could call to obtain additional information. Thus, Notice to the Settlement Class

Members was sufficient and consistent with the Court’s Order granting Preliminary Approval.

          18.     The Settlement Class Members overwhelmingly accepted the Settlement. Over

50,000 Settlement Class Members received the Class Notice and none have objected as of the date

this Motion was filed.

II.       OVERVIEW OF SETTLEMENT TERMS.

          For the reasons set forth below, the Settlement is fair, reasonable and adequate. More

specifically,

                  a.     The Settlement was vigorously negotiated at arm's length with the

assistance of the Mediator and after the Parties had exchanged information on the Class;

                  b.     Unclaimed Settlement funds will not revert to Defendant. The Settlement

Agreement provides that unclaimed funds (uncashed checks and those sent but returned for which

no available forwarding address can be located) will revert to The Camaraderie Foundation, as a

cy pres recipient, subject to Court approval;

                  c.     The Settlement provides for immediate monetary and prospective relief that

is well within the range of similar COBRA Notice class action settlements;3

                  d.     The Settlement is not contingent upon the Court's approval of Class

    Counsel's attorneys' fees or costs, or any Service Award to the named Plaintiff;

                  e.     The Class Release in the Settlement Agreement is narrowly-tailored to

apply only to claims like those asserted in the lawsuit;

                  f.     The Settlement Agreement provided for direct notice to Settlement Class

Members via U.S. First-Class Mail;


3
 Notably, a similar settlement agreement was recently approved for alleged deficient COBRA Notice forms in
Valdivieso v. Cushman & Wakefield, Inc., Case No. 8:17-cv-00118-SDM-JSS (M.D. Fla. 2018), and in Carnegie v.
FirstFleet, Inc. of Tennessee, Inc., Case No.: 8:18-cv-01070-WFJ-CPT (M.D. Fla. 2019).
Case 8:19-cv-00261-JSM-TGW Document 37 Filed 11/26/19 Page 8 of 22 PageID 422



                g.      Settlement Class Members were not required to file claim forms in order to

receive settlement checks, making this a "claims paid" settlement;

                h.      The Settlement Fund created by Defendant will be a fully-funded

Settlement Common F und;

                i.      The Settlement provided the opportunity for potential Settlement Class

Members to object to the Settlement within sixty (60) days of Notice being mailed (as of the date

of this filing, none did);

                j.      If any Settlement Class Members fail to tender their Settlement Payment

checks within the period provided in the Settlement Agreement, any funds remaining in the

Settlement Account (after deduction for all Court approved deductions) will revert and be paid

exclusively to The Camaraderie Foundation, upon Court approval.

        A.      Proposed Final Nationwide Settlement Class.

        The Settlement Agreement calls for final certification of a nationwide Settlement Class

defined as follows: “All participants and beneficiaries in the Defendant’s group health plans who

were sent a COBRA Notice by or on behalf of Defendant between January 1, 2015 and the date of

Preliminary Approval, as a result of a qualifying event, as determined by Defendant .”    (the

“Settlement Class”)

        B.      The Settlement Provides for Significant Relief.

        Provided final approval is granted by the Court, Defendant has agreed to fund a common

  fund in the amount of $1,250,000, which will be used to compensate Settlement Class Members

  on a pro rata portion of the settlement fund. This amount includes the anticipated amount that

  Defendant would pay if every Class Member participated in the Settlement and received a

  Settlement payment, Class Counsel’s fees, costs and expenses, settlement administration
Case 8:19-cv-00261-JSM-TGW Document 37 Filed 11/26/19 Page 9 of 22 PageID 423



  expenses, and a Service Award to Named Plaintiff.

        The net proceeds of the Settlement Fund will be distributed evenly among all Settlement

Class Members on a pro rata basis and will be received on a claims paid basis without the need to

fill out, or submit, a claim form. The gross payment per Settlement Class Member is approximately

$23.15 per Settlement Class Member ($1,250,000 ÷ 54,000 = $23.15). If the requested amounts are

granted for attorneys’ fees and costs, Settlement Administrator expenses, and a Class Representative

Service Award, the parties anticipate that each Settlement Class Member will receive a pro rata net

payment of approximately $14.00. Given the size of the Class, this net amount is consistent with

COBRA class action settlements that have been approved by other federal courts. The Settlement

Administrator will send a Settlement Payment by U.S. Mail to each Settlement Class Member.

        C.      Release of Claims.

        In exchange for the monetary and any other relief set forth in the Settlement Agreement,

  Settlement Class Members will release Defendant and its third party COBRA Notice providers

  (including WageWorks, Inc. and/or CONEXIS, Inc.), Defendant’s group health plans, its

  outsourced third party COBRA administrator, and each of their affiliates, parent companies,

  subsidiaries, predecessors, successors, corporate family members, officers, directors, partners,

  employees, attorneys, agents, insurers, shareholders, representatives, trustees, principals, and

  assigns, from all claims asserted in Plaintiff’s Complaint and all other claims that arise out of,

  or relate to, the facts alleged in the Complaint.

        Settlement Class Members’ claims, if any, which are unrelated to the facts and/or causes

  of action alleged in this cause are not released by the terms of the Settlement Agreement. To

  date no Settlement Class Members have objected and the deadline to do so expires on December

  3, 2019.

        D.      Notice of Settlement, Claims Process, and Settlement Administration.
Case 8:19-cv-00261-JSM-TGW Document 37 Filed 11/26/19 Page 10 of 22 PageID 424



        The Parties utilized a private, third-party vendor, to administer Notice in this case. The

 Parties have also agreed that all expenses, including fees, charged by the Administrator shall be

 paid from the Settlement Fund.

        If the Court grants final approval of the Settlement, Defendant will transfer the full amount

 of the Settlement Fund to the Settlement Administrator within the time frame set forth in the

 Settlement Agreement. Settlement checks will be mailed to all Settlement Class Members within

 ten (10) business days after receipt by the Settlement Administrator of the Settlement Fund monies.

 To the extent any money remains in the fund after these distributions and after Class members

 have had 60 days to cash their Settlement checks, such monies shall be paid (as noted above) as a

 cy pres donation to The Camaraderie Foundation.

        E.      Attorneys’ Fees and Costs, Class Representative Award and Administration
                Expenses.

        Pursuant to the Settlement Agreement, Class Counsel is authorized to petition the Court

 for up to up to 33.33% of the Settlement Amount, which Defendant will not oppose. Class

 Counsel will file a separate motion seeking approval for fees and costs up to the percentage

 identified and other limitations set forth in the Settlement Agreement. The Parties have also

 agreed that Class Representative Angela Hicks shall have, in addition to her claim provided as a

 member of the Settlement Class, an additional claim in the sum of $6,000 as a Service Award for

 the services provided to the Settlement Class in connection with the prosecution of this action.

 The Service Award shall come out of the Settlement Fund, subject to the Court’s approval.

 Neither Settlement approval, nor the size of the Settlement Fund, is contingent upon the full

 amount of any requested fees or the Class Representative Service Award being approved. Finally,

 Court-approved expenses of the Settlement Administrator shall be paid from the Settlement Fund.

 III.   FINAL SETTLEMENT CLASS CERTIFICATION.
Case 8:19-cv-00261-JSM-TGW Document 37 Filed 11/26/19 Page 11 of 22 PageID 425



        As part of final approval of the Settlement, Plaintiff respectfully seeks final certification of

  the Settlement Class for the purposes of Settlement in this case, as described above.

        A.      The Settlement Agreement is Reasonable and Fair.

        When considering judicial approval of a class settlement agreement, the Court “should

 make a preliminary evaluation of the fairness of the settlement before directing that notice be

 given to the settlement class.” Smith v. Wm. Wrigley Jr. Co., 2010 U.S. Dist. LEXIS 67832, at

 *5-6 (S.D. Fla. June 15, 2010). Certification of a class under Federal Rules of Civil Procedure

 23(a) and (b) is subject to a different analysis where certification is contested than where, as here,

 a proposed settlement is under review.

        The decision whether to approve a proposed class action settlement is "committed to the

 sound discretion of the district court." In re US. Oil & Gas Litig., 967 F.2d 489, 493 (11th Cir.

 1992). In exercising this discretion, courts are mindful of the "strong judicial policy favoring

 settlement," as well as "the realization that compromise is the essence of settlement." Bennett v.

 Behring Corp., 737 F.2d 982, 986 (11th Cir. 1984). "Settlement agreements are highly favored

 in the law and will be upheld whenever possible because they are a means of amicably resolving

 doubts and uncertainties and preventing lawsuits." Pierre- Val v. Buccaneers Ltd. Partn., 2015

 U.S. Dist. LEXIS 81518 at *2-3 (M.D. Fla. June 17, 2015) (quoting In re Nissan Motor Corp.

 Antitrust Litig., 552 F.2d 1088, 1105 (5th Cir.1977)).

                1. The Settlement Resulted from Good Faith Negotiations Among
                   Experienced Counsel and Represents a Reasonable Amount.

        “[Final] approval is appropriate where the proposed settlement is the result of the

 parties' good faith negotiations, there are no obvious deficiencies and the settlement falls

 within the range of reason." Smith, 2010 U.S. Dist. LEXIS, at *7. Here, the proposed

 Settlement Agreement is the result of arm's length negotiations that occurred during
Case 8:19-cv-00261-JSM-TGW Document 37 Filed 11/26/19 Page 12 of 22 PageID 426



 mediation with an experienced and impartial mediator, factors which weigh heavily in favor

 of granting approval of the Settlement. Perez v. Asurion Corp., 501 F. Supp. 2d 1360, 1384

 (S.D. Fla. 2007) (concluding that class settlement was not collusive in part because it was overseen

 by "an experienced and well respected mediator"). Moreover, counsel representing the Parties are

 experienced in class action and complex litigation and were well-versed in the strengths and

 weaknesses of this case. Additionally, there is no evidence that the Parties, or their counsel, failed

 to act in good faith or somehow colluded in reaching the Settlement terms and conditions. The

 Parties and their counsel were aware of the strengths and weaknesses of their positions and

 proceeded to negotiate in good faith leading to an amicable Settlement Agreement.

        The Settlement also falls with a reasonable range. More specifically, and as stated above,

 the gross recovery, according to the Putative Class size of about 54,000, is $23.00 on a gross basis,

 resulting in a $14.00 net to each Settlement Class Member. This amount is within a reasonable

 range of settlements for this type of claim. See, e.g., Gilbert v. SunTrust Banks, Inc., Case No.

 9:15-80415-Civ-Brannon (S.D. Fla. July 29, 2016) (court approved settlement in COBRA notice

 case with each class member's gross recovery was $32.22).

        Additionally, there is a risk that Plaintiff would not prevail on her claims considering there

 are no decisions directly on-point addressing whether, or not, the language of the COBRA Notice

 at issue violated any of the applicable legal regulations. See 29 C.F.R. 2590.606-4(b)(4) (COBRA

 notice was written in a manner to be understood by the average plan participant); 29 C.F.R.

 §2590.606-4(b)(4)(viii) (explanation of the continuation coverage termination date); 29 C.F.R.

 2590.606-4(b)(4)(i) (explaining the required identification of the party responsible under the plan

 for the administration of continuation coverage benefits).

        Further, Defendant had available to it numerous defenses, including defenses to class

 certification and Plaintiff’s failure to establish any damages or establish any prejudice by the
Case 8:19-cv-00261-JSM-TGW Document 37 Filed 11/26/19 Page 13 of 22 PageID 427



 COBRA Notice. See, e.g., Scott v. Suncoast Bev. Sales, Ltd., 295 F.3d 1223 (11th Cir. 2003)(citing

 Curry v. Contract Fabricators, Inc., 891 F.2d 842, 847 (11th Cir. 1990)); Sziranyi v. Dunn, 2009

 U.S. Dist. LEXIS 128536 (S.D. Fla. Sept. 30, 2009). Moreover, evidence of the administrator’s

 good faith, including corrective efforts and the absence of prejudice caused by technical violations,

 are also significant to the district court’s determinations concerning statutory penalties. Gomez v.

 St. Vincent Health, Inc., 649 F. 3d 583, 591 (7th Cir. 2011). Some courts have not awarded any

 statutory penalties in COBRA notice cases in the absence of a showing of bad faith or prejudice.

 Id. at 589-91; Sanders v. Temenos USA, Inc., 2017 U.S. Dist. LEXIS 169288, *25-26 (S.D. Fla.

 Oct. 13, 2017)(same); see also Morehouse, 2018 U.S. Dist. LEXIS 189876, at *45 (recognizing

 that many courts determine not to impose statutory penalties). As such, a successful outcome was

 not guaranteed should Plaintiff continue to litigate her claims.

                2. The Settlement Occurred at the Proper Stage of the Proceedings.

        The case has been pending for nearly a year. Mediation occurred only after the Parties

  exchanged basic information on the size of the Class, and after Plaintiff’s counsel was able to

  evaluate the claims based on prior cases. Additionally, the Parties’ positions were well-known

  by the time of the mediation.

        Moreover, continuing with the litigation would have resulted in complex, costly and

  lengthy proceedings, including class discovery, depositions, summary judgment motion practice,

  trial preparations and then a trial on the merits. It also likely would have involved appellate

  work. The time, costs and fees associated with these litigation activities would have been

  significant. This factor also supports approval of the Parties’ Settlement.

                3. Plaintiff and her Counsel Support the Settlement.

        Plaintiff and her Class counsel agree to the proposed Settlement, which is further indicated

 by their execution of the Settlement Agreement. Plaintiff’s counsel provided declarations showing
Case 8:19-cv-00261-JSM-TGW Document 37 Filed 11/26/19 Page 14 of 22 PageID 428



 their support for the Settlement. (Docs. 33-5, 33-6). Additionally, to date no class members

 objected to the Settlement and Notice went out in early-October.

        B.      The Settlement Class Meets the Requirements of Rule 23(a).

        A court can certify a settlement class where the proposed class, and proposed class

 representative, meets the four prerequisites in Federal Rule of Civil Procedure 23(a) –

 numerosity, commonality, typicality, and adequacy of representation – and one of the three

 requirements of Federal Rule of Civil Procedure 23(b). See Vega v. T-Mobile USA, Inc., 564 F.

 3d 1256, 1265 (11th Cir. 2009). The proposed Settlement Class in this cause meets the Rule 23(a)

 prerequisites of numerosity, commonality, typicality, and adequacy of representation.

                    1. Numerosity

        The proposed Class of approximately 54,000 individuals is “so numerous that joinder of

 all members is impracticable.” Fed. R. Civ. P. 23(a)(1). See Williams v. Wells Fargo Bank, NA.,

 280 F.R.D. 665, 671-72 (S.D. Fla. 2012) ("a class size of more than forty is adequate"). The Court

 may also find the numerosity factor satisfied if it would be difficult, inconvenient, and wasteful to

 attempt to join numerous plaintiffs into one case, using permissive joinder. Additionally, the

 nature and size of the individual claims also make joinder impracticable.

                    2. Commonality

        The United States Supreme Court has clarified that to satisfy the commonality

 requirement of Rule 23(a), the plaintiff must “demonstrate that the class members ‘have suffered

 the same injury.’” Wal-Mart Stores, Inc. v. Dukes, 131 S. Ct. 2541, 2551 (2011) (citing Gen. Tel.

 Co. of the Southwest v. Falcon, 457 U.S. 147 (1982)). “[T]his prerequisite does not mandate that

 all questions of law or fact be common; rather, a single common question of law or fact is

 sufficient to satisfy the commonality requirement, as long as it affects all class members alike.”
Case 8:19-cv-00261-JSM-TGW Document 37 Filed 11/26/19 Page 15 of 22 PageID 429



 Klewinowski, 2013 U.S. Dist. LEXIS 130591, at *5-6 (internal quotations and citation to

 Dukes, 131 S. Ct. at 2556, and others omitted); see also Waters v. Cook’s Pest Control, Inc.,

 2012 U.S. Dist. LEXIS 99129, at *26-27 (N.D. Ala. July 17, 2012).

           The common questions are, among other things: (1) whether Defendant violated COBRA’s

 notice requirements as to content; and (2) whether, and to what extent, statutory penalties are

 appropriate. These common issues support certification of the proposed Settlement Class for

 settlement purposes only. See Pierce v. Visteon Corp., 2006 U.S. Dist. LEXIS 98847, at *12 (S.D.

 Ind. Sept. 14, 2006); Hornsby v. Macon Cty. Greyhound Park, Inc., 2013 U.S. Dist LEXIS 6235,

 at *5 (M.D. Ala. Jan. 16, 2013). Thus, the claims of the Settlement Class Members are based on

 the same set, or a similar set, of operative facts. Moreover, even if the award of damages were to

 vary among class members, the Eleventh Circuit has held that the presence of individualized

 damages does not prevent a finding of commonality. See Allapattah Serv., Inc. v. Exxon Corp.,

 333 F. 3d 1248, 1261 (11th Cir. 2003). Accordingly, the requirement of commonality has been

 met for settlement purposes only.

                      3. Typicality is Satisfied

           Under Federal Rule of Civil Procedure 23(a)(3), typicality does not require identical

 claims:

           The focus of Rule 23(a)(3) typicality is whether the class representative’s interests
           are aligned with the proposed class so as to stand in their shoes for the purposes of
           the litigation and bind them in a judgment on the merits. The typicality requirement
           is generally met if the class representative and the class members received the same
           unlawful conduct, irrespective of whether the fact patterns that underlie each claim
           vary.

           A class representative must possess the same interest and suffer the same injury as the

 class members in order to be typical under Rule 23(a)(3). “Typicality measures whether a

 sufficient nexus exists between the claims of the named representatives and those of the class at
Case 8:19-cv-00261-JSM-TGW Document 37 Filed 11/26/19 Page 16 of 22 PageID 430



 large.” Busby v. JRHBW Realty, Inc., 513 F. 3d 1314, 1322 (11th Cir. 2008). The typicality

 requirement “is said to limit class actions to those fairly encompassed by the named plaintiffs’

 claims.” GTE Co. of the Northwest v. EEOC, 446 U.S. 318, 330 (1980).

          In this case, the legal theories underlying the claims of Plaintiff are identical to the

 putative members in the Settlement Class. More specifically, Plaintiff alleges she received a

 deficient COBRA Notice. The Settlement Class Members are alleged to have received the same

 COBRA Notice, which Plaintiff alleges contained content that did not comply with the COBRA

 regulations. In sum, because Plaintiff, as the Class Representative, has claims that are “typical”

 of the Class and consequently, the typicality requirement of Rule 23(a)(3) is satisfied for

 settlement purposes only. See FED. R. CIV. P. 23(a)(3); Pierce, 2006 U.S. Dist. LEXIS 98847, at

 *13 (claims considered typical as “[a]ll of the class claims stem from Defendants’ alleged failure

 to provide COBRA notices pursuant to the dictates of 29 U.S.C. §1166, a common course of

 conduct, and are based upon the same legal theory”).

                     4. Adequacy of Representation

          The fourth requirement of Rule 23(a) is that “the representative parties will fairly and

 adequately protect the interests of the class.” FED. R. CIV. P. 23(a)(4). “This requirement

 ‘encompasses two separate inquiries: (1) whether any substantial conflicts of interest exist between

 the representatives and the class; and (2) whether the representatives will adequately prosecute the

 action.’” Battle v. Law Offices of Charles W. McKinnon, P.L., 2013 U.S. Dist. LEXIS 29263, at

 *10 (S.D. Fla. Mar. 5, 2013) (citing Busby v. JRHBW Realty, Inc., 513 F.3d 1314, 1323 (11th Cir.

 2008).

          Here, the adequacy-of-representation requirement has been met. Plaintiff, Angela Hicks,

 is adequate given that her interests are equivalent to those in the Settlement Class. There is also
Case 8:19-cv-00261-JSM-TGW Document 37 Filed 11/26/19 Page 17 of 22 PageID 431



 no obvious conflict of interest between Named Plaintiff and the Settlement Class. The Plaintiff

 has the same interest as those in the Settlement Class in prosecuting her claims and participated

 actively in the litigation.

         Here, Plaintiff’s counsel have extensive experience litigating other class action cases. See

 generally Docs. 33-5, and 33-6. When, as here, the Parties are represented by counsel who have

 significant experience in class-action litigation and settlements and in class action cases, and no

 evidence of collusion or bad faith exists, the judgment of the litigants and their counsel

 concerning the adequacy of the settlement is entitled to deference. Thacker v. Chesapeake

 Appalachia, L.L.C., 695 F. Supp. 2d 521, 532-33 (E.D. Ky. 2010) aff'd sub nom Poplar Creek

 Dev. Co. v. Chesapeake Appalachia, L.L.C., 636 F.3d 235 (6th Cir. 2011) (“in deciding whether

 a proposed settlement warrants approval, the informed and reasoned judgment of plaintiffs'

 counsel and their weighing of the relative risks and benefits of protracted litigation are entitled to

 great deference”); see, e.g., UAW v. Ford Motor Co., 2008 WL 4104329 at *26 (E.D. Mich.

 August 29, 2008) (“[t]he endorsement of the parties’ counsel is entitled to significant weight, and

 supports the fairness of the class settlement.”).

         C.      The Class Meets the Requirements of Both Rule 23(b)(1) and Rule 23(b)(2).

          The proposed Settlement Class also meets the requirements of Federal Rule of Civil

 Procedure 23(b)(1) and (b)(2).

                 1.      Rule 23(b)(1).

         Rule 23(b)(1) provides that the Court may certify a class if the prosecution of separate

 actions by individual class members would either (A) create the risk of inconsistent adjudications

 that would result in incompatible standards of conduct for the defendant, or (B) would as a practical

 matter be dispositive of the interests of absent members. Fed. R. Civ. P. 23(b)(1)(A)-(B). Rule
Case 8:19-cv-00261-JSM-TGW Document 37 Filed 11/26/19 Page 18 of 22 PageID 432



 23(b)(1)(A) applies “where the party is obliged by law to treat the members of the class alike.”

 Dukes, 564 U.S. at 361 n.11 (quoting Amchem Prods., Inc. v. Windsor, 521 U.S. 591, 614 (1997)).

 Rule 23(b)(1)(A) class certification is used to avoid situations in which separate suits would trap

 parties “in the inescapable legal quagmire of not being able to comply with one such judgment

 without violating the terms of another.” Rosario v. King & Prince Seafood Corp., No. 204-cv-036,

 2006 WL 236710, at *14 (S.D. Ga. Mar. 7, 2006) (internal citation omitted).

        Here, the driving question at the center of all Settlement Class Member’s claims is whether

 the COBRA Notice sent was deficient in violation of 29 C.F.R. § 2590.606–4(b)(4) et seq. and 29

 U.S.C. § 1166(a). If the Court determines that COBRA notice was deficient, and another Court

 determines that it is not, those conflicting rulings would create incompatible standards of conduct

 for Defendant. The Plan is a single, cohesive nation-wide Plan and cannot be operated

 simultaneously using different COBRA Notices. Defendant would be left uncertain as to what

 information its COBRA Notice must contain. This potential for conflicting decisions meets the

 requirements of Rule 23(b)(1)(A). See Henderson v. Emory Univ., No. 1:16-cv-2920, 2018 WL

 6332343, at * 9 (N.D. Ga. Sept. 13, 2018) (finding requirements of 23(b)(1)(A) met in breach of

 fiduciary duty case because adjudicating claims individually ran the risk of placing conflicting

 obligations on plan fiduciaries and recordkeepers); see also Klewinowski v. MFP, Inc., No. 8:13-

 cv-1204, 2013 WL 5177865, at *3-4 (M.D. Fla. Sept. 12, 2013) (finding requirements of

 23(b)(1)(A) met in Fair Debt Collection Practices Act case where prosecution of separate actions

 could lead to inconsistent legal adjudications).

        In addition, the requirements of Rule 23(b)(1)(B) are also met. Plaintiffs brought claims

 seeking a declaratory judgment and injunctive relief under ERISA, which is limited to relief that

 is traditionally equitable in nature. See Green v. Holland, 480 F.3d 1216, 1224 (11th Cir. 2007). If
Case 8:19-cv-00261-JSM-TGW Document 37 Filed 11/26/19 Page 19 of 22 PageID 433



 Plaintiff succeeds in her argument that the COBRA Notice was deficient, she would obtain a

 declaratory judgment and injunctive relief to that effect which would require the Plan to stop using

 the COBRA Notice at issue and change the COBRA Notice to comply with the Court’s order. Any

 such relief would “inure to the benefit of the plan as a whole.” Mass. Mut. Life Ins. Co. v. Russell,

 473 U.S. 134, 140 (1985). Indeed, because of the plan-wide nature of ERISA’s remedial

 provisions, “ERISA litigation ‘presents a paradigmatic example of a (b)(1) class.” Kemp-DeLisser,

 2016 WL 6542707, at *12; see also Specialty Cabinets & Fixtures, Inc. v. Am. Equitable Life Ins.

 Co., 140 F.R.D. 474, 479 (S.D. Ga. 1991) (certifying ERISA class under Rule 23(b)(1)(B) because

 any recovery would inure to the benefit of the plan and any individual action would impair the

 ability of the other beneficiaries and participants to protect their interests.”) If one court adjudicates

 one individual’s claim that the COBRA Notice is deficient and grants that person a declaratory

 judgment and requires the Plan to change the COBRA Notice to ensure it complies with ERISA

 going forward, that would have a direct and dispositive impact on the ERISA claims of other class

 members. See Hodges v. Bon Secours Health Sys., Inc., No. 1:16-CV-01079-RDB, 2017 WL

 4228018, at *2 (D. Md. July 10, 2017) (finding the requirements of Rule 23(b)(1) satisfied in

 church-plan case); Griffith v. Providence Health & Servs., No. C14-1720-JCC, 2017 WL 1064392,

 at *1 (W.D. Wash. Mar. 21, 2017) (same); Kemp-DeLisser, 2016 WL 6542707, at *12 (same).

 The Court should certify the Settlement Class under both Rule 23(b)(1)(A) and (B).

                 2.      Rule 23(b)(2).

          The proposed Settlement Class also meets the requirements of Rule 23(b)(2). Under Rule

 23(b)(2), class certification is appropriate if “the party opposing the class has acted or refused to

 act on grounds that apply generally to the class, so that final injunctive relief or corresponding

 declaratory relief is appropriate respecting the class as a whole.” Heffner v. Blue Cross & Blue
Case 8:19-cv-00261-JSM-TGW Document 37 Filed 11/26/19 Page 20 of 22 PageID 434



 Shield of Ala., Inc., No. 04-15477, 443 F.3d 1330, 1336 (11th Cir. 2006) (citing Fed. R. Civ. P.

 23(b)(2)); Groover v. Michelin North Am., Inc., 187 F.R.D. 662, 670 (M.D. Ala. 1999). Rule

 23(b)(2) applies “when a single injunction or declaratory judgment would provide relief to each

 member of the class.” Dukes, 564 U.S. at 360. The fact that the declaratory relief sought is a

 “prelude to a request for damages” or other monetary relief does not make certification under Rule

 23(b)(2) inappropriate. Berger v. Xerox Corp. Ret. Income Guarantee Plan, 338 F.3d 755, 764

 (7th Cir. 2003). “As long as the concrete follow-on relief that is envisaged will if ordered . . . be

 the direct, anticipated consequence of the declaration, rather than something unrelated to it, the

 suit can be maintained under Rule 23(b)(2).”

          Here, as explained above, Plaintiffs seek injunctive relief and a declaratory judgment that

 Defendant’s COBRA Notice is deficient. Thus, any monetary relief flows from the declaratory

 judgment. Even though the Settlement provides monetary consideration “such monetary

 consideration is incidental to the equitable relief that Plaintiff[s] requested and the certification of

 the settlement class is, therefore, appropriate under 23(b)(2).” Groover, 187 F.R.D. at 671

 (certifying class under Rule 23(b)(2) for claimed violations of ERISA as a result of a reduction in

 medical benefits); see also Berger, 338 F.3d at 763-64. Accordingly, class certification under Rule

 23(b)(2) is appropriate. See, e.g., Kifafi v. Hilton Hotels Retirement Plan, 189 F.R.D. 174, 177

 (D.D.C. 1999) (certifying class under Rule 23(b)(2) for claimed violations of ERISA’s anti-

 backloading and vesting provisions); Shields v. Local 705, Int’l Broth. of Teamsters, No. 96 C

 1928, 1996 WL 616548, at *5–6 (N.D. Ill. Oct. 23, 1996) (same for claim that defendant

 improperly withheld plan benefits and service credits from workers after a company merger

 resulted in a shift to a different plan); Breedlove v. Tele-Trip Co. Inc., No. 91 C 5702, 1993 WL
Case 8:19-cv-00261-JSM-TGW Document 37 Filed 11/26/19 Page 21 of 22 PageID 435



 284327, at *10-11 (N.D. Ill. July 27, 1993) (same for claim that defendants excluded employees

 from plan after they were improperly reclassified as independent contractors).

             The Court should certify the Settlement Class, for Settlement purposes only, under Rule

 23(b)(2).

 IV.    CONCLUSION

        For the foregoing reasons, Plaintiff respectfully requests that the Court grant this

 Motion. A proposed Order is attached as Exhibit A.

                                CERTIFICATE OF GOOD FAITH

        In good faith, Plaintiff’s counsel certifies that in conformance with Local Rule 3.01(g), he

 conferred with Defendant’s counsel about the issues raised in Plaintiff’s Motion. Defendant does

 not oppose the relief requested herein.

        DATED this 26th day of November, 2019.

                                                       Respectfully submitted,

                                                       /s/Brandon J. Hill
                                                       BRANDON J. HILL
                                                       Florida Bar Number: 37061
                                                       Direct No.: 813-337-7992
                                                       LUIS A. CABASSA
                                                       Florida Bar Number: 053643
                                                       Direct No.: 813-379-2565
                                                       WENZEL FENTON CABASSA, P.A.
                                                       1110 North Florida Ave., Suite 300
                                                       Tampa, Florida 33602
                                                       Main No.: 813-224-0431
                                                       Facsimile: 813-229-8712
                                                       Email: lcabassa@wfclaw.com
                                                       Email: bhill@wfclaw.com
                                                       Email: twels@wfclaw.com
                                                       Attorneys for Plaintiff and the Class
Case 8:19-cv-00261-JSM-TGW Document 37 Filed 11/26/19 Page 22 of 22 PageID 436



                                  CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on this 26th day of November, 2019, the foregoing was

 electronically filed with the Clerk of the Court via the CM/ECF system, which will send a notice

 of electronic filing to:

 Jurate Schwartz, Esq.
 PROSKAUER ROSE LLP
 2255 Glades Road, 421 Atrium
 Boca Raton, FL 33431
 jschwartz@proskauer.com
 kmolloy@proskauer.com
 sschaefer@proskauer.com

 Stacey C. S. Cerrone
 PROSKAUER ROSE LLP
 650 Poydras Street, Suite 1800
 New Orleans, LA 70130
 scerrone@proskauer.com


                                                    /s/Brandon J. Hill
                                                    BRANDON J. HILL
